DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Oct. 20, 2021 have been fully considered but are moot in view of rejection(s).  

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 2, 7, 8, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tianjin University (CN 103472129, cited by Applicant in the IDS submitted on July 26, 2021) (hereinafter “CN103472129”).
	Regarding claim 1, CN103472129 discloses a micro-electrical-mechanical system (MEMS) resonator device (Fig.2 and 3, also please refer to Fig.4-6, 7A and 7B which disclose similarly) comprising: a substrate (1 in for example Fig.2 and 3); a bulk acoustic wave resonator structure (2-4) arranged over at least a portion of the substrate, the bulk acoustic wave resonator structure including a piezoelectric material (2), a top side electrode (3) arranged over a portion of the piezoelectric material, and a bottom side electrode (4) arranged between the piezoelectric material and the substrate, wherein a portion of the piezoelectric material is arranged between the top side electrode and the bottom side electrode to form an active region (region where 1, 2 and 3 are stacked or overlapped), the top side electrode (3) comprises an active area portion (area portion of 3 that overlaps 4) that overlaps the bottom side electrode (4) and is coincident with the active region, the active area portion includes an active area width (please refer to Examiner’s remark in the CN103472129’s Fig.2 below), and the active area portion includes an active area length (please refer to Examiner’s remark in the CN103472129’s Fig.2 below) extending perpendicular to the active area width; and at least one functionalization material (5/6 in for example Fig.2 and 3) arranged over at least a central portion of the top side electrode, wherein the at least one functionalization material extends a maximum length in a range of from about 20% to about 95% of the active area length (see the Examiner’s remark in the CN103472129’s Fig.2 below; and Abstract and pages 3 and 4 of the reference, for example - which states “the area of fluid channel covering resonator effective coverage is less than the area of resonator effective coverage, and the area of fluid channel covering resonator effective coverage is less than 50% of resonator effective coverage area usually”) and extends a maximum width in a range of from about 50% to 100% of the active area width (see the Examiner’s remark in the CN103472129’s Fig.2 below).

    PNG
    media_image1.png
    467
    940
    media_image1.png
    Greyscale

	Regarding claim 2, CN103472129 discloses the maximum width of the at least one functionalization material exceeds the maximum length thereof (see the Examiner’s remark in the CN103472129’s Fig.2 above).
	Regarding claim 7, CN103472129 discloses the at least one functionalization material comprises a specific binding material or a non-specific binding material (page 4 states, “the material of runner cavity comprise following one of at least metal, dielectric material, semiconductor material, polymkeric substance”).
Regarding claim 8, CN103472129 discloses the piezoelectric material (2) comprises a c-axis (axis of 2) having an orientation distribution that is predominantly non-parallel to normal of a face of the substrate (face of 1, which is in slope).
Regarding claim 12, CN103472129 discloses a sensor (Fig.2 and 3, also please refer to Fig.4-6, 7A and 7B which disclose similarly) comprising the MEMS resonator device of claim 1.
Regarding claim 16, CN103472129 discloses a method for fabricating a micro-electrical-mechanical system (MEMS) resonator device (Fig.2 and 3, also please refer to Fig.4-6, 7A and 7B which disclose similarly), the method comprising: forming a bulk acoustic wave resonator structure (2-4 in for example Fig.2 and 3) including a piezoelectric material (2), a top side electrode (3) arranged over a portion of the piezoelectric material, and a bottom side electrode (4) arranged between the piezoelectric material and a substrate (1), wherein a portion of the piezoelectric material is arranged between the top side electrode and the bottom side electrode to form an active region (region where 1, 2 and 3 are stacked or overlapped), the top side electrode comprises an active area portion (area portion of 3 that overlaps 4) that overlaps the bottom side electrode and is coincident with the active region, the active area portion includes an active area width (please refer to Examiner’s remark in the CN103472129’s Fig.2 below), and the active area portion includes an active area length (please refer to Examiner’s remark in the CN103472129’s Fig.2 below) extending perpendicular to the active area width; and depositing at least one functionalization material arranged (5/6 in for example Fig.2 and 3) over at least a central portion of the top side electrode, wherein the at least one functionalization material extends a maximum length in a range of from about 20% to about 95% of the active area length (see the Examiner’s remark in the CN103472129’s Fig.2 below; and Abstract and pages 3 and 4 of the reference, for example - which states “the area of fluid channel covering resonator effective coverage is less than the area of resonator effective coverage, and the area of fluid channel covering resonator effective coverage is less than 50% of resonator effective coverage area usually”) and extends a maximum width in a range of from about 50% to 100% of the active area width (see the Examiner’s remark in the CN103472129’s Fig.2 below).

    PNG
    media_image1.png
    467
    940
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 3, 4, 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tianjin University (CN 103472129, cited by Applicant in the IDS submitted on July 26, 2021) (hereinafter “CN103472129”) in view of Mastromatteo et al. (2010/0163410) (hereinafter “Mastromatteo410”).
Regarding claim 3, CN103472129 is used to reject claim 1 above.
CN103472129 doesn’t disclose a self-assembled monolayer arranged between the top side electrode and the at least one functionalization material.
	Mastromatteo410 discloses a self-assembled monolayer (33 or 34 based on selection of functionalization material) arranged between the top side electrode (30) and the at least one functionalization material (35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN103472129 with the teaching of Mastromatteo410 to provide a self-assembled monolayer arranged between the top side electrode and the at least one functionalization material. The suggestion/motivation would have been to bind the top side electrode and the at least one functionalization material as taught by Mastromatteo410’s 45.
Regarding claim 4, CN103472129 is used to reject claim 1 above.
CN103472129 doesn’t disclose an interface layer arranged between the top side electrode and the at least one functionalization material.
Mastromatteo410 discloses an interface layer (33 or 34) arranged between the top side electrode (30) and the at least one functionalization material (34 or 35 based on selection of the interface layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN103472129 with the teaching of Mastromatteo410 to provide an interface layer arranged between the top side electrode and the at least one functionalization material. The suggestion/motivation would have been to bind the top side electrode and the at least one functionalization material as taught by Mastromatteo410’s 45.
Regarding claim 9, CN103472129 is used to reject claim 1 above.
CN103472129 doesn’t disclose at least one acoustic reflector element arranged between the substrate and the bulk acoustic wave resonator structure.
Mastromatteo410 discloses at least one acoustic reflector element (23 or 25 in Fig.3 or 122 or 123 in Fig.13) arranged between the substrate and the bulk acoustic wave resonator structure (formed by 26, 27 and 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN103472129 with the teaching of Mastromatteo410 to provide at least one acoustic reflector element arranged between the substrate and the bulk acoustic wave resonator structure. The suggestion/motivation would have been to adjust the resonance frequency as taught by Mastromatteo410’s ¶ 47. 
Regarding claim 10, CN103472129 is used to reject claim 1 above.
CN103472129 doesn’t disclose the substrate defines a recess, and the MEMS resonator device further comprises a support layer arranged between the bulk acoustic wave resonator structure and the recess, wherein the active region is arranged over at least a portion of the support layer and at least a portion of the recess.
Mastromatteo410 discloses wherein the substrate defines a recess (22 in Fig.3; also please refer to recess shown in Fig.11-13 and 14b), and the MEMS resonator device further comprises a support layer (25 or 105) arranged between the bulk acoustic wave resonator structure (formed by 26, 27 and 30) and the recess, wherein an active region (region where 26, 27 and 30 are stacked or overlapped) is arranged over at least a portion of the support layer and at least a portion of the recess.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN103472129 with the teaching of Mastromatteo410 to provide the substrate defines a recess, and the MEMS resonator device further comprises a support layer arranged between the bulk acoustic wave resonator structure and the recess, wherein the active region is arranged over at least a portion of the support layer and at least a portion of the recess (by using the way of substrate setup taught by Mastromatteo410). The suggestion/motivation would have been to adjust the resonance frequency as taught by Mastromatteo410’s ¶ 47.
Regarding claim 11, CN103472129 is used to reject claim 1 above.
CN103472129 doesn’t disclose a blocking layer arranged over a portion of the piezoelectric material non-coincident with the active region.
Mastromatteo410 discloses a blocking layer (37) arranged over a portion of the piezoelectric material non-coincident with the active region.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN103472129 with the teaching of Mastromatteo410 to provide a blocking layer arranged over a portion of the piezoelectric material non-coincident with the active region. The suggestion/motivation would have been to protect the bulk acoustic wave resonator structure as taught by Mastromatteo410.
Regarding claim 17, CN103472129 is used to reject claim 1 above.
CN103472129 doesn’t disclose forming a self-assembled monolayer over at least a portion of the top side electrode prior to said depositing of the at least one functionalization material, wherein the at least one functionalization material is arranged over at least a portion of the self-assembled monolayer.
Mastromatteo410 discloses forming a self-assembled monolayer (33 or 34 based on selection of functionalization material) over at least a portion of the top side electrode (30) prior to said depositing of the at least one functionalization material (34 or 35, respectively), wherein the at least one functionalization material is arranged over at least a portion of the self-assembled monolayer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN103472129 with the teaching of Mastromatteo410 to provide forming a self-assembled monolayer over at least a portion of the top side electrode prior to said depositing of the at least one functionalization material, wherein the at least one functionalization material is arranged over at least a portion of the self-assembled monolayer. The suggestion/motivation would have been to bind the top side electrode and the at least one functionalization material as taught by Mastromatteo410’s 45.

Allowable Subject Matter
8.	Claims 5, 6, 13-15, and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849